Title: To Alexander Hamilton from Brigadier General Henry Knox, 28 June 1779
From: Knox, Henry
To: Hamilton, Alexander



[New Windsor, New York]Mr Ellisons Junirs House 28th June 1779.
Dear Sir

Mr Garanger having positively renounced all claims to rank or command in the Corps of artillery, it is my opinion that he can be Employed in the Corps in a manner honorable to himself, and useful to the service. There can be no objection to his receiving a brevet of a Captaincy in the army.
I am Dear Sir affectionately your huml Sert.

Knox
Colonel hamilton

